Exhibit 10.2F

FOURTH AMENDMENT AND RESTATEMENT OF

THE 2001 INCENTIVE AWARD PLAN OF

ACTAVIS, INC.

Actavis, Inc, a Nevada corporation, adopted the 2001 Incentive Award Plan of
Actavis, Inc (the “Plan”), effective as of February 12, 2001 (the “Effective
Date”), for the benefit of its eligible Employees, Consultants and Directors.
The Plan was subsequently amended effective as of May 16, 2001, May 19, 2003,
and August 4, 2003, May 13, 2005, and November 3, 2006. The Plan was amended and
restated in its entirety to provide for certain additional types of awards to
eligible Employees, Consultants and Directors, effective as of May 4, 2007. The
Plan was subsequently amended and restated effective as of May 7, 2010 to add
Section 3.6, titled “Foreign Holders,” which sets forth certain provisions
related to for awards that may be made to eligible Employees, Consultants and
Directors outside of the United States.

The Plan is hereby subsequently amended and restated to increase the number of
shares available for awards under the Plan and to make certain other
administrative changes in terms. This amendment and restatement of the Plan is
effective as of March 2, 2011, subject to the approval of this amendment and
restatement of the Plan by the stockholders of the Company. If this amendment
and restatement of the Plan is not so approved, this amendment and restatement
of the Plan shall be null and void and of no further force and effect, and the
Plan (as in effect prior to such amendment and restatement) shall continue in
full force and effect in accordance with the terms and conditions thereof.

The purposes of the Plan are as follows:

(1) To provide an additional incentive for Directors, key Employees and
Consultants (as such terms are defined below) to further the growth, development
and financial success of the Company by personally benefiting through the
ownership of Company stock and/or rights which recognize such growth,
development and financial success.

(2) To enable the Company to obtain and retain the services of Directors, key
Employees and Consultants considered essential to the long range success of the
Company by offering them an opportunity to own stock in the Company and/or
rights which will reflect the growth, development and financial success of the
Company.

ARTICLE I.

DEFINITIONS

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

1.1. “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Awards granted to Independent
Directors, the term “Administrator” shall refer to the Board. With reference to
the administration of the Plan with respect to any other Award, the term
“Administrator” shall refer to the Committee unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 11.1.
With reference to the duties of the Committee under the Plan which have been
delegated to one or more persons pursuant to Section 11.5, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation.

1.2. “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Dividend Equivalents award, a Deferred Stock award, a Stock
Payment award or a Stock Appreciation Right, which may be awarded or granted
under the Plan (collectively, “Awards”).

1.3. “Award Agreement” shall mean a written or electronic agreement executed by
an authorized officer of the Company and the Holder which shall contain such
terms and conditions with respect to an Award as the Administrator shall
determine, consistent with the Plan.

1.4. “Award Limit” shall mean five hundred thousand (500,000) shares of Common
Stock, as adjusted pursuant to Section 12.3; provided, however, that each share
of Common Stock subject to an Award shall be counted as one share against the
Award Limit.

1.5. “Board” shall mean the Board of Directors of the Company.

1.6. “Change in Control” shall mean the occurrence of any of the following:

(a) a sale of assets representing fifty percent (50%) or more of the net book
value and of the fair market value of the Company’s consolidated assets (in a
single transaction or in a series of related transactions);

(b) a liquidation or dissolution of the Company;



--------------------------------------------------------------------------------

(c) a merger or consolidation involving the Company or any subsidiary of the
Company after the completion of which: (i) in the case of a merger (other than a
triangular merger) or a consolidation involving the Company, the stockholders of
the Company immediately prior to the completion of such merger or consolidation
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than sixty percent (60%) of the
combined voting power of the surviving entity in such merger or consolidation,
and (ii) in the case of a triangular merger involving the Company or a
subsidiary of the Company, the stockholders of the Company immediately prior to
the completion of such merger beneficially own (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rules), directly or
indirectly, outstanding voting securities representing less than sixty percent
(60%) of the combined voting power of the surviving entity in such merger and
less than sixty percent (60%) of the combined voting power of the parent of the
surviving entity in such merger;

(d) an acquisition by any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act or any comparable successor
provisions), other than any employee benefit plan, or related trust, sponsored
or maintained by the Company or an affiliate of the Company and other than in a
merger or consolidation of the type referred to in subsection (c), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rules) of outstanding voting securities of the Company
representing more than thirty percent (30%) of the combined voting power of the
Company (in a single transaction or series of related transactions); or

(e) in the event that the individuals who, as of the Effective Date, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least fifty percent (50%) of the Board; provided, that if the election, or
nomination for election by the Company’s stockholders, of any new member of the
Board is approved by a vote of at least fifty percent (50%) of the Incumbent
Board, such new member of the Board shall be considered as a member of the
Incumbent Board.

1.7. “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.8. “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 11.1.

1.9. “Common Stock” shall mean the common stock of the Company, par value
$0.0033 per share.

1.10. “Company” shall mean Actavis, Inc, a Nevada corporation.

1.11. “Consultant” shall mean any consultant or adviser if: (a) the consultant
or adviser renders bona fide services to the Company; (b) the services rendered
by the consultant or adviser are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities; and (c) the
consultant or adviser is a natural person who has contracted directly with the
Company to render such services.

1.12. “Deferred Stock” shall mean rights to receive Common Stock awarded under
Section 8.4 of the Plan.

1.13. “Director” shall mean a member of the Board.

1.14. “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 8.2 of the Plan.

1.15. “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.

1.16. “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.

1.17. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.18. “Fair Market Value” means, as of any date, the value of a share of Common
Stock determined as follows:

(a) If the Common Stock is listed on any established stock exchange (such as the
New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global Select
Market) or any national market system, including without limitation any market
system of The NASDAQ Stock Market, the value of a share of Common Stock shall be
the closing sales price for a share of Common Stock as quoted on such exchange
or system for such date, or if there is no closing sales price for a share of
Common Stock on the date in question, the closing sales price for a share of
Common Stock on the last preceding date for which such quotation exists, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(b) If the Common Stock is regularly quoted by a recognized securities dealer
but closing sales prices are not reported, the value of a share of Common Stock
shall be the mean of the high bid and low asked prices for such date or, if
there are no high bid and low asked prices for a share of Common Stock on the
date in question, the high bid and low asked prices for a share of Common Stock
on the last preceding date for which such information exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable; or



--------------------------------------------------------------------------------

(c) If the Common Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
the value of a share of Common Stock shall be established by the Administrator
in good faith.

1.19. “Holder” shall mean a person who has been granted or awarded an Award.

1.20. “Incentive Stock Option” shall mean an option which conforms to the
applicable provisions of Section 422 of the Code and which is designated as an
Incentive Stock Option by the Administrator.

1.21. “Independent Director” shall mean a member of the Board who is not an
Employee.

1.22. “Full Value Award” shall mean any Award other than an Option or Stock
Appreciation Right.

1.23. “Non-Qualified Stock Option” shall mean an Option which is not designated
as an Incentive Stock Option by the Administrator.

1.24. “Option” shall mean a stock option granted under Article IV of the Plan.
An Option granted under the Plan shall, as determined by the Administrator, be
either a Non-Qualified Stock Option or an Incentive Stock Option; provided,
however, that Options granted to Independent Directors and Consultants shall be
Non-Qualified Stock Options.

1.25. “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award, determined as follows

(a) The Performance Criteria that shall be used pursuant to this Plan are
limited to any one or more of the following business criteria: (i) net earnings
(either before or after one or more of the following: (A) interest, (B) taxes,
(C) depreciation and (D) amortization); (ii) gross or net sales or revenue;
(iii) net income (either before or after taxes); (iv) adjusted net income;
(v) operating income, earnings or profit; (vi) cash flow (including, but not
limited to, operating cash flow and free cash flow); (vii) return on assets;
(viii) return on capital; (ix) return on stockholders’ equity; (x) total
stockholder return; (xi) return on sales; (xii) gross or net profit or operating
margin; (xiii) costs (including, but not limited to, cost reductions or
savings); (xiv) funds from operations; (xv) expenses; (xvi) working capital;
(xvii) earnings per share; (xviii) adjusted earnings per share; (xix) price per
share of Common Stock; (xx) regulatory body approval for commercialization of a
product; (xxi) implementation or completion of critical projects; (xxii) market
share; and (xxiii) economic value, any of which may be measured either in
absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices.

(b) The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Criteria. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during an applicable performance period; (vii) items related to the
disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
generally accepted accounting standards; (ix) items attributable to any stock
dividend, stock split, combination or exchange of stock occurring during an
applicable performance period; (x) any other items of significant income or
expense which are determined to be appropriate adjustments; (xi) items relating
to unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
(xiv) items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions. For all Awards intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

1.26. “Plan” shall mean the 2001 Incentive Award Plan of Actavis, Inc, as
amended.

1.27. “Restricted Stock” shall mean Common Stock awarded under Article VII of
the Plan.

1.28. “Restricted Stock Units” shall mean rights to receive Common Stock awarded
under Section 8.5 of the Plan.

1.29. “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act, as
such Rule may be amended from time to time.



--------------------------------------------------------------------------------

1.30. “Section 162(m) Participant” shall mean any key Employee designated by the
Administrator as a key Employee whose compensation for the fiscal year in which
the key Employee is so designated or a future fiscal year may be subject to the
limit on deductible compensation imposed by Section 162(m) of the Code.

1.31. “Securities Act” shall mean the Securities Act of 1933, as amended.

1.32. “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article IX of the Plan.

1.33. “Stock Payment” shall mean: (a) a payment in the form of shares of Common
Stock, or (b) an option or other right to purchase shares of Common Stock, as
part of a deferred compensation arrangement, made in lieu of all or any portion
of the compensation, including without limitation, salary, bonuses and
commissions, that otherwise would become payable to a key Employee, Independent
Director or Consultant in cash, awarded under Section 8.3 of the Plan.

1.34. “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

1.35. “Substitute Award” shall mean an Option granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option.

1.36. “Termination of Consultancy” shall mean the time when the engagement of a
Holder as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death or retirement, but excluding terminations where
there is a simultaneous commencement of employment with the Company or any
Subsidiary, or any parent thereof. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Consultancy, including, but not by way of limitation, the
question of whether a Termination of Consultancy resulted from a discharge for
good cause, and all questions of whether a particular leave of absence
constitutes a Termination of Consultancy. Notwithstanding any other provision of
the Plan, the Company or any Subsidiary has an absolute and unrestricted right
to terminate a Consultant’s service at any time for any reason whatsoever, with
or without cause, except to the extent expressly provided otherwise in writing.

1.37. “Termination of Directorship” shall mean the time when a Holder who is an
Independent Director ceases to be a Director for any reason, including, but not
by way of limitation, a termination by resignation, removal, failure to be
elected, death or retirement. The Board, in its sole and absolute discretion,
shall determine the effect of all matters and questions relating to Termination
of Directorship with respect to Independent Directors.

1.38. “Termination of Employment” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of a Holder by the Company or any Subsidiary, or any
parent thereof, (b) at the discretion of the Administrator, terminations which
result in a temporary severance of the employee-employer relationship, and
(c) at the discretion of the Administrator, terminations which are followed by
the simultaneous establishment of a consulting relationship by the Company or a
Subsidiary, or any parent thereof, with the former employee. The Administrator,
in its absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a Termination of Employment resulted from a
discharge for good cause, and all questions of whether a particular leave of
absence constitutes a Termination of Employment; provided, however, that, with
respect to Incentive Stock Options, unless otherwise determined by the
Administrator in its discretion, a leave of absence, change in status from an
employee to an independent contractor or other change in the employee-employer
relationship shall constitute a Termination of Employment if, and to the extent
that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said Section.

ARTICLE II.

SHARES SUBJECT TO PLAN

2.1. Shares Subject to Plan.

(a) The shares of stock subject to Awards shall be Common Stock. Subject to
adjustment as provided in Section 12.3, the aggregate number of such shares of
Common Stock which may be issued pursuant to Awards



--------------------------------------------------------------------------------

under the Plan after December 31, 2010 shall not exceed 8,241,885 shares. The
shares of Common Stock issuable upon exercise of such Options or rights or upon
any such Awards may be either previously authorized but unissued shares or
treasury shares. The aggregate number of shares of Common Stock available for
issuance under the Plan pursuant to this Section 2.1 shall be reduced by one
share for each share of Common Stock subject to each Award granted under the
Plan after December 31, 2010.

(b) The maximum number of shares which may be subject to Awards granted under
the Plan to any individual in any fiscal year of the Company shall not exceed
the Award Limit. To the extent required by Section 162(m) of the Code, shares
subject to Awards which are canceled continue to be counted against the Award
Limit.

2.2. Add-Backs.  In the event that after December 31, 2010 (a) an Award expires
or is canceled, forfeited, settled in cash or otherwise terminated without
delivery to the Holder of all or a portion of the shares of Common Stock subject
to the Award(including on payment in shares on exercise of a Stock Appreciation
Right), such shares shall, to the extent of such cancellation, forfeiture,
expiration, cash settlement or termination, will again be available for Awards;
(b) shares of Common Stock that have been issued in connection with any Award
(e.g., Restricted Stock) that is canceled, forfeited, or settled in cash such
that those shares are returned to the Company, such shares, to the extent of
such cancellation, forfeiture, or cash settlement will again be available for
Awards; and (c) shares of Common Stock are withheld or surrendered in payment of
the exercise price or taxes relating to any Award, the shares tendered or
withheld will again be available for available for Awards; provided, however,
that, no shares shall become available pursuant to this Section 2.2 to the
extent that (x) the transaction resulting in the return of shares occurs more
than ten years after the date of the most recent shareholder approval of the
Plan, or (y) such return of shares would constitute a “material revision” of the
Plan subject to stockholder approval under then applicable rules of the New York
Stock Exchange (or any other applicable exchange or quotation system). In
addition, in the case of any Award granted in substitution for an award of a
company or business acquired by the Company or an Affiliate, shares of Common
Stock issued or issuable in connection with such substitute Award shall not be
counted against the number of shares reserved under the Plan, but shall be
available under the Plan by virtue of the Company’s assumption of the plan or
arrangement of the acquired company or business. Notwithstanding the provisions
of this Section 2.2, no shares of Common Stock may again be optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an incentive stock option under Section 422 of the Code.

ARTICLE III.

GRANTING OF AWARDS

3.1. Award Agreement. Each Award shall be evidenced by an Award Agreement. Award
Agreements evidencing Awards intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

3.2. Provisions Applicable to Section 162(m) Participants.

(a) The Committee, in its discretion, may determine whether an Award is to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code.

(b) Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Section 162(m) Participant, including a Restricted Stock
award, a Restricted Stock Unit award, a Dividend Equivalent award, a Deferred
Stock award or a Stock Payment award, the restrictions with respect to which
lapse upon the attainment of performance goals which are related to one or more
of the Performance Criteria and any Award described in Article VIII that vests
or becomes exercisable or payable upon the attainment of performance goals which
are related to one or more of the Performance Criteria.

(c) To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles VII and VIII which may be granted to one or more
Section 162(m) Participants, no later than ninety (90) days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Section 162(m) Participants, (ii) select the Performance Criteria
applicable to the fiscal year or other designated fiscal period or period of
service, (iii) establish the various performance targets, in terms of an
objective formula or standard, and amounts of such Awards, as applicable, which
may be earned for such fiscal year or other designated fiscal period or period
of service, and (iv) specify the relationship between Performance Criteria and
the performance targets and the amounts of such Awards, as applicable, to be
earned by each Section 162(m) Participant for such fiscal year or other
designated fiscal period or period of service. Following the completion of each
fiscal



--------------------------------------------------------------------------------

year or other designated fiscal period or period of service, the Committee shall
certify in writing whether the applicable performance targets have been achieved
for such fiscal year or other designated fiscal period or period of service. In
determining the amount earned by a Section 162(m) Participant, the Committee
shall have the right to reduce (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the fiscal year or other designated fiscal period or period of
service.

(d) Furthermore, notwithstanding any other provision of the Plan, any Award
which is granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.

3.3. Limitations Applicable to Section 16 Persons.   Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

3.4. Consideration.   In consideration of the granting of an Award under the
Plan, the Holder shall agree, in the Award Agreement, to remain in the employ of
(or to consult for or to serve as an Independent Director of, as applicable) the
Company or any Subsidiary for a period of at least one year (or such shorter
period as may be fixed in the Award Agreement or by action of the Administrator
following grant of the Award) after the Award is granted (or, in the case of an
Independent Director, until the next annual meeting of stockholders of the
Company).

3.5. At-Will Employment.   Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a Consultant for, the Company or any Subsidiary, or as a Director of the
Company, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which are hereby expressly reserved, to discharge
any Holder at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written employment agreement
between the Holder and the Company and any Subsidiary.

3.6. Foreign Holders.   Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and any Subsidiary of the Company operate or have Employees, Independent
Directors or Consultants, or in order to comply with the requirements of any
foreign stock exchange or applicable laws, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Subsidiaries shall be covered by the Plan; (b) determine which Employees,
Independent Directors or Consultants outside the United States are eligible to
participate in the Plan; (c) modify the terms and conditions of any Award
granted to Employees, Independent Directors or Consultants outside the United
States to comply with applicable foreign laws or listing requirements of any
such foreign stock exchange; (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable (any such subplans and/or modifications shall be attached
to the Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Article II or
expand the classes of persons to whom Awards may be granted under the Plan; and
(e) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local governmental regulatory
exemptions or approvals or listing requirements of any such foreign stock
exchange. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the Code,
the Exchange Act, the Securities Act or any other securities law or governing
statute or any other applicable law.

ARTICLE IV.

GRANTING OF OPTIONS TO EMPLOYEES,

CONSULTANTS AND INDEPENDENT DIRECTORS

4.1. Eligibility.   Any Employee or Consultant selected by the Administrator
pursuant to Section 4.4(a)(i) shall be eligible to be granted an Option. Each
Independent Director of the Company shall be eligible to be granted Options at
the times and in the manner set forth in Section 4.5.

4.2. Disqualification for Stock Ownership.   No person may be granted an
Incentive Stock Option under the Plan if such person, at the time the Incentive
Stock Option is granted, owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any then
existing Subsidiary or parent corporation (within the meaning of Section 422 of
the Code) unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code.



--------------------------------------------------------------------------------

4.3. Qualification of Incentive Stock Options.   No Incentive Stock Option shall
be granted to any person who is not an Employee.

4.4. Granting of Options to Employees and Consultants.

(a) The Administrator shall from time to time, in its absolute discretion, and,
subject to applicable limitations of the Plan:

(i) Determine which Employees are key Employees and select from among the key
Employees or Consultants (including Employees or Consultants who have previously
received Awards under the Plan) such of them as in its opinion should be granted
Options;

(ii) Subject to the Award Limit, determine the number of shares to be subject to
such Options granted to the selected key Employees or Consultants;

(iii) Subject to Section 4.3, determine whether such Options are to be Incentive
Stock Options or Non-Qualified Stock Options and whether such Options are to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code; and

(iv) Determine the terms and conditions of such Options, consistent with the
Plan; provided, however, that the terms and conditions of Options intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall include, but not be limited to, such terms and conditions as
may be necessary to meet the applicable provisions of Section 162(m) of the
Code.

(b) Upon the selection of a key Employee or Consultant to be granted an Option,
the Administrator shall instruct the Secretary of the Company to issue the
Option and may impose such conditions on the grant of the Option as it deems
appropriate.

(c) Any Incentive Stock Option granted under the Plan may be modified by the
Administrator, with the consent of the Holder, to disqualify such Option from
treatment as an “incentive stock option” under Section 422 of the Code.

4.5. Granting of Options to Independent Directors.   The Board shall from time
to time, in its absolute discretion, and subject to applicable limitations of
the Plan:

(a) Select from among the Independent Directors (including Independent Directors
who have previously received Options under the Plan) such of them as in its
opinion should be granted Options;

(b) Subject to the Award Limit, determine the number of shares to be subject to
such Options granted to the selected Independent Directors; and

(c) Determine the terms and conditions of such Options, consistent with the
Plan.

All the foregoing Option grants authorized by this Section 4.5 are subject to
stockholder approval of the Plan.

4.6. Options in Lieu of Cash Compensation.   Options may be granted under the
Plan to Employees and Consultants in lieu of cash bonuses which would otherwise
be payable to such Employees and Consultants, and to Independent Directors in
lieu of directors’ fees which would otherwise be payable to such Independent
Directors, pursuant to such policies which may be adopted by the Administrator
from time to time.

ARTICLE V.

TERMS OF OPTIONS

5.1. Option Price.   The price per share of the shares subject to each Option
granted to Employees, Independent Directors and Consultants shall be set by the
Administrator; provided, however, that:

(a) In the case of Options intended to qualify as performance-based compensation
as described in Section 162(m)(4)(C) of the Code, such price shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Option is granted;

(b) In the case of Incentive Stock Options such price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date the Option
is granted (or the date the Option is modified, extended or renewed for purposes
of Section 424(h) of the Code);

(c) In the case of Incentive Stock Options granted to an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary
or parent corporation thereof (within the meaning of Section 422 of the Code),
such price shall not be less than 110% of the Fair Market Value of a share of
Common Stock on the date the Option is granted (or the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code); and



--------------------------------------------------------------------------------

(d) In the case of Non-Qualified Stock Options, such price shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Option is granted.

5.2. Option Term.   The term of an Option granted to an Employee, Independent
Director or Consultant shall be set by the Administrator in its discretion;
provided, however, that the term shall not be more than ten (10) years from the
date the Option is granted, or five (5) years from the date the Option is
granted if the Option is an Incentive Stock Option granted to an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or any
Subsidiary Corporation or parent corporation thereof (as defined in
Section 424(e) of the Code). Except as limited by requirements of Section 422 of
the Code and regulations and rulings thereunder applicable to Incentive Stock
Options, the Administrator may extend the term of any outstanding Option in
connection with any Termination of Employment, Termination of Directorship or
Termination of Consultancy of the Holder up to a maximum of ten (10) years from
the date the Option is granted, or amend any other term or condition of such
Option relating to such a Termination of Employment, Termination of Directorship
or Termination of Consultancy. Notwithstanding any of the forgoing, in the event
the term of an Option would expire at a time when trading in shares of the
Common Stock by Holder is prohibited by law or the Company’s insider trading
policy, the term of such Option shall automatically be extended, subject to a
maximum of ten (10) years from the date the Option is granted and any
requirements of Section 422 of the Code, to the 30th day following the
expiration of any applicable trading prohibition.

5.3. Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option granted to an Employee, Independent Director or a Consultant vests in the
Holder shall be set by the Administrator and the Administrator may determine
that an Option may not be exercised in whole or in part for a specified period
after it is granted. At any time after grant of an Option, the Administrator
may, in its sole and absolute discretion and subject to whatever terms and
conditions it selects, accelerate the period during which an Option granted to
an Employee, Independent Director or Consultant vests.

(b) No portion of an Option granted to an Employee, Independent Director or
Consultant which is unexercisable at Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable, shall thereafter
become exercisable, except as may be otherwise provided by the Administrator
either in the Award Agreement or by action of the Administrator following the
grant of the Option.

(c) To the extent that the aggregate fair market value of stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by a Holder during any calendar year under the Plan, and all other plans of
the Company and any Subsidiary or parent corporation thereof, within the meaning
of Section 424 of the Code, exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the Code.
The rule set forth in the preceding sentence shall be applied by taking Options
and other “incentive stock options” into account in the order in which they were
granted. For purposes of this Section 5.3(c), the fair market value of stock
shall be determined as of the time the Option or other “incentive stock options”
with respect to such stock is granted.

5.4. Substitute Awards.   Notwithstanding the foregoing provisions of this
Article V to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant, provided, that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof, does not exceed the excess of: (c) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (d) the aggregate exercise
price of such shares.

5.5. Substitution of Stock Appreciation Rights.   The Administrator may provide
in the Award Agreement evidencing the grant of an Option that the Administrator,
in its sole discretion, shall have the right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option,
subject to the provisions of Section 9.2; provided, that such Stock Appreciation
Right shall be exercisable with respect to the same number of shares of Common
Stock for which such substituted Option would have been exercisable and at the
Option exercise price per share.



--------------------------------------------------------------------------------

ARTICLE VI.

EXERCISE OF OPTIONS

6.1. Partial Exercise.  An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise be with respect to a minimum number of shares.

6.2. Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Board, or his, her or
its office, as applicable:

(a) A written (or electronic) notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

(b) Such representations and documents as the Administrator, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Administrator may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

(c) In the event that the Option shall be exercised pursuant to Section 12.1 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option; and

(d) Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Administrator may, in its discretion, (i) allow payment, in whole or in part,
through the delivery of shares of Common Stock owned by the Holder, duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; (ii) allow payment, in whole or in part, through the surrender
of shares of Common Stock then issuable upon exercise of the Option having a
Fair Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; (iii) allow payment, in whole
or in part, through the delivery of property of any kind which constitutes good
and valuable consideration; (iv) allow payment, in whole or in part, through the
delivery of a notice that the Holder has placed a market sell order with a
broker with respect to shares of Common Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price, provided, that payment of such proceeds is then made to the Company upon
settlement of such sale; or (v) allow payment through any combination of the
consideration provided in the foregoing paragraphs (i), (ii), (iii) and (iv);
provided, however, that the payment in the manner prescribed in the preceding
paragraphs shall not be permitted to the extent that the Administrator
determines that payment in such manner shall result in an extension or
maintenance of credit, an arrangement for the extension of credit, or a renewal
or an extension of credit in the form of a personal loan to or for any Director
or executive officer of the Company that is prohibited by Section 13(k) of the
Exchange Act or other applicable law.

6.3. Conditions to Issuance of Stock Certificates.  The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and

(e) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by the Holder to pay for
such shares under Section 6.2(d).

6.4. Rights as Stockholders.  Holders shall not be, nor have any of the rights
or privileges of, stockholders of the Company in respect of any shares
purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.

6.5. Ownership and Transfer Restrictions.  The Administrator, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the shares purchasable upon the exercise of an Option as it deems appropriate.
Any such restriction shall be set forth in the respective Award Agreement and
may be referred to on the certificates evidencing such shares. The Holder shall
give the Company prompt notice of any disposition of shares



--------------------------------------------------------------------------------

of Common Stock acquired by exercise of an Incentive Stock Option within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Holder, or (b) one year after the transfer of such shares to such Holder.

6.6. Additional Limitations on Exercise of Options.  Holders may be required to
comply with any timing or other restrictions with respect to the settlement or
exercise of an Option, including a window-period limitation, as may be imposed
in the discretion of the Administrator.

ARTICLE VII.

AWARD OF RESTRICTED STOCK

7.1. Eligibility.  Subject to the Award Limit, Restricted Stock may be awarded
to any Employee whom the Administrator determines is a key Employee, or any
Independent Director or any Consultant, whom the Administrator determines should
receive such an Award.

7.2. Award of Restricted Stock.

(a) The Administrator may from time to time, in its absolute discretion:

(i) Determine which Employees are key Employees, and select from among the key
Employees, Independent Directors or Consultants (including Employees,
Independent Directors or Consultants who have previously received other Awards
under the Plan) such of them as in its opinion should be awarded Restricted
Stock; and

(ii) Determine the purchase price, if any, and other terms and conditions
applicable to such Restricted Stock, consistent with the Plan.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.

(c) Upon the selection of an Employee, Independent Director or Consultant to be
awarded Restricted Stock, the Administrator shall instruct the Secretary of the
Company to issue such Restricted Stock and may impose such conditions on the
issuance of such Restricted Stock as it deems appropriate.

7.3. Rights as Stockholders.  Subject to Section 7.4, upon delivery of the
shares of Restricted Stock to the escrow holder pursuant to Section 7.7, the
Holder shall have, unless otherwise provided by the Administrator, all the
rights of a stockholder with respect to said shares, subject to the restrictions
in his or her Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the shares; provided, however,
that, in the discretion of the Administrator, any dividends or distributions
with respect to the Common Stock shall be subject to the restrictions set forth
in Section 7.4. In addition, with respect to a share of Restricted Stock with
performance-based vesting, dividends which are paid prior to vesting shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the share of Restricted Stock vests.

7.4. Restriction.  All shares of Restricted Stock issued under the Plan
(including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment,
directorship or consultancy with the Company, or any Subsidiary, or any parent
thereof, Company performance and individual performance, or any one or more of
the Performance Criteria or other specific performance criteria determined
appropriate by the Administrator. By action taken after the Restricted Stock is
issued, the Administrator may, on such terms and conditions as it may determine
to be appropriate, and except with respect to shares of Restricted Stock granted
to Section 162(m) Participants, remove any or all of the restrictions imposed by
the terms of the Award Agreement. Restricted Stock may not be sold or encumbered
until all restrictions are terminated or expire. If no consideration was paid by
the Holder upon issuance, a Holder’s rights in unvested Restricted Stock shall
lapse, and such Restricted Stock shall be surrendered to the Company without
consideration, upon Termination of Employment, Termination of Directorship, or
Termination of Consultancy, as applicable; provided, however, that the
Administrator in its sole and absolute discretion may provide that such rights
shall not lapse in the event of a Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable, following a “change
of ownership or control” (within the meaning of Treasury
Regulation Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the
Company or because of the Holder’s death or disability; and, provided, further,
except with respect to shares of Restricted Stock granted to Section 162(m)
Participants that is intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code, the Administrator in its sole



--------------------------------------------------------------------------------

and absolute discretion may provide that no such lapse or surrender shall occur
in the event of a Termination of Employment, Termination of Directorship, or
Termination of Consultancy, as applicable, without cause or following any Change
in Control or because of the Holder’s retirement, or otherwise.

7.5. Repurchase of Restricted Stock.  The Administrator shall provide in the
terms of each individual Award Agreement that the Company shall have the right
to repurchase from the Holder the Restricted Stock then subject to restrictions
under the Award Agreement immediately upon a Termination of Employment,
Termination of Directorship, or Termination of Consultancy, as applicable, at a
cash price per share equal to the price paid by the Holder for such Restricted
Stock; provided, however, that the Administrator in its sole and absolute
discretion may provide that no such right of repurchase shall exist in the event
of a Termination of Employment, Termination of Directorship or Termination of
Consultancy, as applicable, following a “change of ownership or control” (within
the meaning of Treasury Regulation Section 1.162-27(e)(2)(v) or any successor
regulation thereto) of the Company or because of the Holder’s death or
disability; and, provided, further, that, except with respect to shares of
Restricted Stock granted to Section 162(m) Participants that is intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code, the Administrator in its sole and absolute discretion may provide
that no such right of repurchase shall exist in the event of a Termination of
Employment, Termination of Directorship, or Termination of Consultancy, as
applicable, without cause or following any Change in Control or because of the
Holder’s retirement, or otherwise.

7.6. Escrow.  The Secretary of the Company or such other escrow holder as the
Administrator may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Award Agreement with respect to the shares evidenced by such certificate expire
or shall have been removed.

7.7. Legend.  In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Administrator shall cause a legend or legends to
be placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby.

7.8. Section 83(b) Election.  If a Holder makes an election under Section 83(b)
of the Code, or any successor section thereto, to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Holder would otherwise be taxable under
Section 83(a) of the Code, the Holder shall deliver a copy of such election to
the Company immediately after filing such election with the Internal Revenue
Service.

ARTICLE VIII.

DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS,

RESTRICTED STOCK UNITS

8.1. Eligibility.  Subject to the Award Limit, one or more Dividend Equivalent
awards, Deferred Stock awards, Stock Payment awards, and/or Restricted Stock
Unit awards may be granted to any Employee whom the Administrator determines is
a key Employee, or any Independent Director or any Consultant, whom the
Administrator determines should receive such an Award.

8.2. Dividend Equivalents.

(a) Any key Employee, Independent Director or Consultant selected by the
Administrator may be granted Dividend Equivalents based on the dividends
declared on the Common Stock, to be credited as of dividend payment dates,
during the period between the date an Award is granted, and the date such Award
vests, is exercised, is distributed, terminates or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator. In addition,
Dividend Equivalents with respect to an Award with performance-based vesting
that are based on dividends paid prior to the vesting of such Award shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the Award vests.

(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

8.3. Stock Payments.  Any key Employee, Independent Director or Consultant
selected by the Administrator may receive Stock Payments in the manner
determined from time to time by the Administrator. The number of shares shall be
determined by the Administrator and may be based upon the Performance Criteria
or other specific performance criteria determined appropriate by the
Administrator, determined on the date such Stock Payment is made or on any date
thereafter.



--------------------------------------------------------------------------------

8.4. Deferred Stock.  Any key Employee, Independent Director or Consultant
selected by the Administrator may be granted an award of Deferred Stock in the
manner determined from time to time by the Administrator. The number of shares
of Deferred Stock shall be determined by the Administrator and may be based upon
the Performance Criteria or other specific performance criteria determined to be
appropriate by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. Common Stock
underlying a Deferred Stock award shall not be issued until the Deferred Stock
award shall have vested, pursuant to a vesting schedule or performance criteria
set by the Administrator. The Administrator shall specify the distribution dates
applicable to each Deferred Stock award which shall be no earlier than the
vesting dates or events of the award and may be determined at the election of
the Employee, Independent Director or Consultant. Unless otherwise provided by
the Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Common Stock underlying the Award has been issued.

8.5. Restricted Stock Units.  Any key Employee, Independent Director or
Consultant selected by the Administrator may be granted an award of Restricted
Stock Units in the manner determined from time to time by the Administrator. The
Administrator is authorized to make awards of Restricted Stock Units in such
amounts and subject to such terms and conditions as determined by the
Administrator. The Administrator shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate, and may specify that
such Restricted Stock Units become fully vested and nonforfeitable pursuant to
the satisfaction of one or more Performance Criteria or other specific
performance goals as the Administrator determines to be appropriate at the time
of the grant of the Restricted Stock Units or thereafter, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. The Administrator shall specify the distribution dates applicable
to each award of Restricted Stock Units which shall be no earlier than the
vesting dates or events of the award and may be determined at the election of
the Employee, Independent Director or Consultant; provided that, except as
otherwise determined by the Administrator, set forth in any applicable Award
Agreement, and subject to compliance with Section 409A of the Code, in no event
shall the maturity date relating to each Restricted Stock Unit occur following
the later of (a) the 15th day of the third month following the end of calendar
year in which the Restricted Stock Unit vests; or (b) the 15th day of the third
month following the end of the Company’s fiscal year in which the Restricted
Stock Unit vests. On the distribution dates, the Company shall transfer to the
Holder one unrestricted, fully transferable share of Common Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited, or in the sole discretion of the Administrator, an amount in cash
equal to the Fair Market Value of such shares on the maturity date or a
combination of cash and Common Stock as determined by the Administrator. The
Administrator shall specify the purchase price, if any, to be paid by the
Employee, Independent Director or Consultant to the Company for such shares of
Common Stock to be distributed pursuant to the Restricted Stock Unit award.

8.6. Term.  The term of a Dividend Equivalent award, Deferred Stock award, Stock
Payment award and/or Restricted Stock Unit award shall be set by the
Administrator in its discretion.

8.7. Exercise or Purchase Price.  The Administrator may establish the exercise
or purchase price of shares of Deferred Stock, shares distributed as a Stock
Payment award or shares distributed pursuant to a Restricted Stock Unit award;
provided, however, that such price shall not be less than the par value of a
share of Common Stock, unless otherwise permitted by applicable state law.

8.8. Exercise upon Termination of Employment, Termination of Consultancy or
Termination of Directorship.  A Dividend Equivalent award, Deferred Stock award,
Stock Payment award and/or Restricted Stock Unit award is distributable only
while the Holder is an Employee, Consultant or Independent Director, as
applicable; provided, however, that the Administrator in its sole and absolute
discretion may provide that the Dividend Equivalent award, Deferred Stock award,
Stock Payment award and/or Restricted Stock Unit award may be distributed
subsequent to a Termination of Employment, Termination of Directorship or
Termination of Consultancy following a “change of control or ownership” (within
the meaning of Section 1.162-27(e)(2)(v) or any successor regulation thereto) of
the Company.

8.9. Form of Payment.  Payment of the amount determined under Section 8.2 above
shall be in cash, in Common Stock or a combination of both, as determined by the
Administrator. To the extent any payment under this Article VIII is effected in
Common Stock, it shall be made subject to satisfaction of all provisions of
Section 6.3.



--------------------------------------------------------------------------------

ARTICLE IX.

STOCK APPRECIATION RIGHTS

9.1. Grant of Stock Appreciation Rights.  A Stock Appreciation Right may be
granted to any key Employee, Independent Director or Consultant selected by the
Administrator. A Stock Appreciation Right may be granted: (a) in connection and
simultaneously with the grant of an Option, (b) with respect to a previously
granted Option, or (c) independent of an Option. A Stock Appreciation Right
shall be subject to such terms and conditions not inconsistent with the Plan as
the Administrator shall impose and shall be evidenced by an Award Agreement.

9.2. Coupled Stock Appreciation Rights.

(a) A Coupled Stock Appreciation Right (“CSAR”) shall be related to a particular
Option and shall be exercisable only when and to the extent the related Option
is exercisable.

(b) A CSAR may be granted to the Holder for no more than the number of shares
subject to the simultaneously or previously granted Option to which it is
coupled.

(c) A CSAR shall entitle the Holder (or other person entitled to exercise the
Option pursuant to the Plan) to surrender to the Company unexercised a portion
of the Option to which the CSAR relates (to the extent then exercisable pursuant
to its terms) and to receive from the Company in exchange therefor an amount
determined by multiplying the difference obtained by subtracting the Option
exercise price from the Fair Market Value of a share of Common Stock on the date
of exercise of the CSAR by the number of shares of Common Stock with respect to
which the CSAR shall have been exercised, subject to any limitations the
Administrator may impose.

9.3. Independent Stock Appreciation Rights.

(a) An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to any
Option and shall have a term set by the Administrator provided, however, that
the term shall not be more than ten (10) years from the date the ISAR is
granted. An ISAR shall be exercisable in such installments as the Administrator
may determine. An ISAR shall cover such number of shares of Common Stock as the
Administrator may determine. The exercise price per share of Common Stock
subject to each ISAR shall be set by the Administrator; provided, that such
exercise price per share shall not be less than 100% of the Fair Market Value of
a share of Common Stock on the date the ISAR is granted. An ISAR is exercisable
only while the Holder is an Employee, Independent Director or Consultant;
provided, that the Administrator may determine that the ISAR may be exercised
subsequent to Termination of Employment, Termination of Directorship or
Termination of Consultancy without cause, or following a Change in Control of
the Company, or because of the Holder’s retirement, death or disability, or
otherwise. Notwithstanding any of the forgoing, in the event the term of an ISAR
would expire at a time when trading in shares of the Common Stock by Holder is
prohibited by law or the Company’s insider trading policy, the term of such ISAR
shall automatically be extended, subject to a maximum of ten (10) years from the
date the ISAR is granted, to the 30th day following the expiration of any
applicable trading prohibition.

(b) An ISAR shall entitle the Holder (or other person entitled to exercise the
ISAR pursuant to the Plan) to exercise all or a specified portion of the ISAR
(to the extent then exercisable pursuant to its terms) and to receive from the
Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of Common Stock on the date of exercise of the ISAR by the number of
shares of Common Stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Administrator may impose.

9.4. Payment and Limitations on Exercise.

(a) Payment of the amounts determined under Section 9.2(c) and 9.3(b) above
shall be in cash, in Common Stock (based on its Fair Market Value as of the date
the Stock Appreciation Right is exercised) or a combination of both, as
determined by the Administrator. To the extent such payment is effected in
Common Stock it shall be made subject to satisfaction of all provisions of
Section 6.3 above pertaining to Options.

(b) Holders of Stock Appreciation Rights may be required to comply with any
timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

ARTICLE X.

COMPLIANCE WITH SECTION 409A OF THE CODE

10.1. Awards subject to Code Section 409A.  Any Award that constitutes, or
provides for, a deferral of compensation subject to Section 409A of the Code (a
“Section 409A Award”) shall satisfy the requirements of Section 409A of the Code
and this Article X, to the extent applicable. The Award Agreement with respect
to a Section 409A Award shall incorporate the terms and conditions required by
Section 409A of the Code and this Article X.



--------------------------------------------------------------------------------

10.2. Distributions under a Section 409A Award.

(a) Subject to subsection (b), any shares of Common Stock, cash or other
property or amounts to be paid or distributed upon the grant, issuance, vesting,
exercise or payment of a Section 409A Award shall be distributed in accordance
with the requirements of Section 409A(a)(2) of the Code, and shall not be
distributed earlier than:

(i) the Holder’s separation from service, as determined by the Secretary of the
Treasury,

(ii) the date the Holder becomes disabled,

(iii) the Holder’s death,

(iv) a specified time (or pursuant to a fixed schedule) specified under the
Award Agreement at the date of the deferral of such compensation,

(v) to the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company or a Subsidiary, or in the
ownership of a substantial portion of the assets of the Company or a
Subsidiary, or

(vi) the occurrence of an unforeseeable emergency with respect to the Holder.

(b) In the case of a Holder who is a specified employee, the requirement of
paragraph (a)(i) shall be met only if the distributions with respect to the
Section 409A Award may not be made before the date which is six months after the
Holder’s separation from service (or, if earlier, the date of the Holder’s
death). For purposes of this subsection (b), a Holder shall be a specified
employee if such Holder is a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of a corporation any stock of
which is publicly traded on an established securities market or otherwise, as
determined under Section 409A(a)(2)(B)(i) of the Code and the Treasury
Regulations thereunder.

(c) The requirement of paragraph (a)(vi) shall be met only if, as determined
under Treasury Regulations under Section 409A(a)(2)(B)(ii) of the Code, the
amounts distributed with respect to the unforeseeable emergency do not exceed
the amounts necessary to satisfy such unforeseeable emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such unforeseeable emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Holder’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).

(d) For purposes of this Section, the terms specified therein shall have the
respective meanings ascribed thereto under Section 409A of the Code and the
Treasury Regulations thereunder.

10.3. Prohibition on Acceleration of Benefits.  The time or schedule of any
distribution or payment of any shares of Common Stock, cash or other property or
amounts under a Section 409A Award shall not be accelerated, except as otherwise
permitted under Section 409A(a)(3) of the Code and the Treasury Regulations
thereunder.

10.4. Elections under Section 409A Awards.

(a) Any deferral election provided under or with respect to an Award to any
Employee, Independent Director or Consultant, or to the Holder of a Section 409A
Award, shall satisfy the requirements of Section 409A(a)(4)(B) of the Code, to
the extent applicable, and, except as otherwise permitted under paragraph (i) or
(ii), any such deferral election with respect to compensation for services
performed during a taxable year shall be made not later than the close of the
preceding taxable year, or at such other time as provided in Treasury
Regulations.

(i) In the case of the first year in which an Employee, Independent Director or
Consultant, or the Holder, becomes eligible to participate in the Plan, any such
deferral election may be made with respect to services to be performed
subsequent to the election with thirty (30) days after the date the Employee,
Independent Director or Consultant, or the Holder, becomes eligible to
participate in the Plan, as provided under Section 409A(a)(4)(B)(ii) of the
Code.

(ii) In the case of any performance-based compensation based on services
performed by an Employee, Independent Director or Consultant, or the Holder,
over a period of at least twelve (12) months, any such deferral election may be
made no later than six months before the end of the period, as provided under
Section 409A(a)(4)(B)(iii) of the Code.

(b) In the event that a Section 409A Award permits, under a subsequent election
by the Holder of such Section 409A Award, a delay in a distribution or payment
of any shares of Common Stock, cash or other property or amounts under such
Section 409A Award, or a change in the form of distribution or payment, such
subsequent election shall satisfy the requirements of Section 409A(a)(4)(C) of
the Code, and:

(i) such subsequent election may not take effect until at least twelve
(12) months after the date on which the election is made,



--------------------------------------------------------------------------------

(ii) in the case such subsequent election relates to a distribution or payment
not described in Section 10.2(a)(ii), (iii) or (vi), the first payment with
respect to such election may be deferred for a period of not less than five
years from the date such distribution or payment otherwise would have been made,
and

(iii) in the case such subsequent election relates to a distribution or payment
described in Section 10.2(a)(iv), such election may not be made less than twelve
(12) months prior to the date of the first scheduled distribution or payment
under Section 10.2(a)(iv).

10.5. Compliance in Form and Operation.  A Section 409A Award, and any election
under or with respect to such Section 409A Award, shall comply in form and
operation with the requirements of Section 409A of the Code and the Treasury
Regulations thereunder.

ARTICLE XI.

ADMINISTRATION

11.1. Compensation Committee.  The Compensation Committee (or another committee
or a subcommittee of the Board assuming the functions of the Committee under the
Plan) shall consist solely of two or more Independent Directors appointed by and
holding office at the pleasure of the Board, each of whom is both a
“non-employee director” as defined by Rule 16b-3, an “outside director” for
purposes of Section 162(m) of the Code and an “independent director” under the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded. Appointment of Committee members shall be
effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board.

11.2. Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith, to interpret, amend or
revoke any such rules and to amend any Award Agreement provided that the rights
or obligations of the Holder of the Award that is the subject of any such Award
Agreement are not affected adversely. Any such grant or award under the Plan
need not be the same with respect to each Holder. Any such interpretations and
rules with respect to Incentive Stock Options shall be consistent with the
provisions of Section 422 of the Code. In its absolute discretion, the Board may
at any time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b-3
or Section 162(m) of the Code, or any regulations or rules issued thereunder,
are required to be determined in the sole discretion of the Committee.
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Awards granted to Independent Directors.

11.3. Majority Rule; Unanimous Written Consent.  The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.

11.4. Compensation; Professional Assistance; Good Faith Actions.  Members of the
Committee shall receive such compensation, if any, for their services as members
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Committee, the Company and the Company’s officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.

11.5. Delegation of Authority to Grant Awards.  The Committee may, but need not,
delegate from time to time some or all of its authority to grant Awards under
the Plan to a committee consisting of one or more members of the Committee or of
one or more officers of the Company, to the extent permitted by applicable state
law and rules of any securities exchange or automated quotation system on which
the Shares are listed; provided, however, that the Committee may not delegate
its authority to grant Awards to individuals: (a) who are subject on the date of
the grant to the reporting rules under Section 16(a) of the Exchange Act,
(b) who are Section 162(m) Participants, or (c) who are officers of the Company
who are delegated authority by the Committee hereunder. Any delegation hereunder
shall be subject to the restrictions and limits that the Committee specifies at
the time of such delegation of authority and may be rescinded at any time by the
Committee. At all times, any committee appointed under this Section 11.5 shall
serve in such capacity at the pleasure of the Committee.



--------------------------------------------------------------------------------

ARTICLE XII.

MISCELLANEOUS PROVISIONS

12.1. Transferability of Awards.

(a) Except as otherwise provided in Section 12.1(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii) No Option, Restricted Stock award, Deferred Stock award, Stock Appreciation
Right, Dividend Equivalent award, Stock Payment award, or Restricted Stock Unit
award, or any interest or right therein, shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence; and

(iii) During the lifetime of the Holder, only the Holder may exercise an Option
or other Award (or any portion thereof) granted to him under the Plan, unless it
has been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Option or other Award may, prior to the time when such
portion becomes unexercisable under the Plan or the applicable Award Agreement,
be exercised by his personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

(b) Notwithstanding Section 12.1(a), the Administrator, in its sole discretion,
may determine to permit a Holder to transfer a Non-Qualified Stock Option to any
one or more Permitted Transferees (as defined below), subject to the following
terms and conditions: (i) a Non-Qualified Stock Option transferred to a
Permitted Transferee shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution; (ii) any
Non-Qualified Stock Option which is transferred to a Permitted Transferee shall
continue to be subject to all the terms and conditions of the Non-Qualified
Stock Option as applicable to the original Holder (other than the ability to
further transfer the Non-Qualified Stock Option); and (iii) the Holder and the
Permitted Transferee shall execute any and all documents requested by the
Administrator, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws
and (C) evidence the transfer. For purposes of this Section 12.1(b), “Permitted
Transferee” shall mean, with respect to a Holder, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Holder’s household (other than a tenant or employee), a trust in
which these persons (or the Holder) control the management of assets, and any
other entity in which these persons (or the Holder) own more than fifty percent
of the voting interests, or any other transferee specifically approved by the
Administrator after taking into account any state or federal tax or securities
laws applicable to transferable Non-Qualified Stock Options.

12.2. Amendment, Suspension or Termination of the Plan.  Except as otherwise
provided in this Section 12.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. However, without approval of the Company’s stockholders given within
twelve (12) months before or after the action by the Board, no action of the
Board may, except as provided in Section 12.3, (i) increase the limits imposed
in Section 2.1 on the maximum number of shares which may be issued under the
Plan, or the maximum number of shares which may be granted or issued as
Restricted Stock awards, Restricted Stock Unit awards, Dividend Equivalent
awards, Deferred Stock awards, or Stock Payment awards, (ii) expand the classes
of persons to whom Awards may be granted under the Plan, or (iii) reduce the
exercise price per share of any outstanding Option or Stock Appreciation Right
granted under the Plan, or (iv) cancel any Option or Stock Appreciation Right in
exchange for cash or another Award. No amendment, suspension or termination of
the Plan shall, without the consent of the Holder, alter or impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the first to occur of the
following events:

(a) The expiration of ten (10) years from the date this fourth amendment and
restatement of the Plan is adopted by the Board; or



--------------------------------------------------------------------------------

(b) The expiration of ten (10) years from the date this fourth amendment and
restatement of the Plan is approved by the Company’s stockholders under
Section 12.4.

12.3. Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) Subject to Section 12.3(e), in the event that the Administrator determines
that any dividend or other distribution (whether in the form of cash, Common
Stock, other securities or other property), recapitalization, reclassification,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the Common Stock, then the Administrator shall equitably adjust any or
all of the following in order to prevent dilution or enlargement of the benefits
or potential benefits intended to be made available under the Plan or with
respect to an Award:

(i) The number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted or awarded (including, but
not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued under the Plan, and the maximum
number and kind of shares which may be granted or issued as Restricted Stock
awards, Restricted Stock Unit awards, Dividend Equivalent awards, Deferred Stock
awards or Stock Payment awards, adjustments of the Award Limit, and adjustments
of the manner in which shares subject to Full Value Awards will be counted);

(ii) The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and

(iii) The grant or exercise price with respect to any Award.

(b) Subject to Sections 12.3(c) and 12.3(e), in the event of any transaction or
event described in Section 12.3(a) or any unusual or nonrecurring transactions
or events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Administrator, in its sole and
absolute discretion, and on such terms and conditions as it deems appropriate,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Holder’s request,
is hereby authorized to take any one or more of the following actions whenever
the Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

(i) To provide for either the purchase of any such Award for an amount of cash
equal to the amount that could have been attained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested or the replacement of such Award with
other rights or property selected by the Administrator in its sole discretion;

(ii) To provide that the Award cannot vest, be exercised or become payable after
such event;

(iii) To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in Section 5.3 or the
provisions of such Award;

(iv) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

(v) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and/or in the terms
and conditions of (including the grant, exercise or purchase price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future.

(vi) To provide that, for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all shares of
Restricted Stock, Restricted Stock Units or Deferred Stock may be terminated,
and, in the case of Restricted Stock, some or all shares of such Restricted
Stock may cease to be subject to repurchase under Section 7.5 or forfeiture
under Section 7.4 after such event.



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, each outstanding Award shall remain outstanding, or shall be assumed or
an equivalent award substituted by the successor corporation, or a parent or
subsidiary of the successor corporation. In the event that the successor
corporation, or a parent or subsidiary of the successor corporation, with
respect to the Change in Control transaction refuses to assume or substitute for
the Award, the Holder shall have the right to exercise the Award as to all of
the shares subject thereto, including shares as to which such Award otherwise
would not be exercisable, and the Holder shall have the right to vest in, and
received a distribution of, such Award, with respect to all of the shares
subject thereto. If an Award becomes exercisable in lieu of assumption or
substitution by the successor corporation, or a parent or subsidiary
corporation, with respect to a Change in Control transaction, the Administrator
shall notify the Holder that the Award shall be fully exercisable for a period
of not less than fifteen (15) days from the date of such notice prior to the
Change in Control transaction, and the Award shall terminate upon the expiration
of such period. For purposes of this Section 12.3(c), the Award shall be
assumed, or an equivalent award shall be substituted for such Award, if,
following the Change in Control transaction, the Award or substituted award
confers on the Holder the right to purchase or receive, for each share subject
to the Award immediately prior to the Change in Control transaction, the
consideration (whether in stock, cash, or other securities or property, or a
combination thereof) received or to be received for each share of Common Stock
in the Change in Control transaction on the effective date of the Change in
Control transaction (and if holders of shares of Common Stock were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that, if
such consideration received in the Change in Control transaction was not solely
common stock of the successor corporation or its parent, the Administrator may,
with the consent of the successor corporation or its parent, provide for the
consideration to be received upon the exercise, vesting or distribution of the
assumed Award or substituted award, for each share subject to the Award, to be
solely common stock of the successor corporation or its parent equal in fair
market value to the per share consideration received by the holders of Common
Stock in the Change in Control transaction.

(d) Subject to Sections 12.3(e), 3.2 and 3.3, the Administrator may, in its
discretion, include such further provisions and limitations in any Award or
Award Agreement as it may deem equitable and in the best interests of the
Company.

(e) With respect to Awards which are granted to Section 162(m) Participants and
are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 12.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under
Section 162(m)(4)(C), or any successor provisions thereto, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 12.3 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award shall always be rounded to the next whole
number.

(f) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(h) No action shall be taken under this Section 12.3 which shall cause an Award
to fail to comply with Section 409A of the Code or the Treasury Regulations
thereunder, to the extent applicable to such Award.

12.4. Approval of Plan by Stockholders.  The Plan will be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Awards may be granted or awarded
prior to such stockholder approval, provided, that such Awards shall not be
exercisable nor shall such Awards vest prior to the time when the Plan is
approved by the stockholders, and provided further, that if such approval has
not been obtained at the end of said twelve-month period, all Awards previously
granted or awarded under the Plan shall thereupon be canceled and become null
and void. In addition, if the Board determines that Awards other than Options or
Stock Appreciation Rights which may be granted to Section 162(m) Participants



--------------------------------------------------------------------------------

should continue to be eligible to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code, the Performance Criteria must be
disclosed to and approved by the Company’s stockholders no later than the first
stockholder meeting that occurs in the fifth year following the year in which
the Company’s stockholders previously approved the Plan, as amended and restated
to include the Performance Criteria.

12.5. Tax Withholding.  The Company shall be entitled to require payment in cash
or deduction from other compensation payable to each Holder of any sums required
by federal, state or local tax law to be withheld with respect to the grant,
issuance, vesting, exercise or payment of any Award. The Administrator may in
its discretion and in satisfaction of the foregoing requirement allow such
Holder to elect to have the Company withhold shares of Common Stock otherwise
issuable under such Award (or allow the return of shares of Common Stock) having
a Fair Market Value equal to the sums required to be withheld. Notwithstanding
any other provision of the Plan, the number of shares of Common Stock which may
be withheld with respect to the issuance, vesting, exercise or payment of any
Award (or which may be repurchased from the Holder of such Award within six
months after such shares of Common Stock were acquired by the Holder from the
Company) in order to satisfy the Holder’s federal and state income and payroll
tax liabilities with respect to the issuance, vesting, exercise or payment of
the Award shall be limited to the number of shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal
and state tax income and payroll tax purposes that are applicable to such
supplemental taxable income.

12.6. Prohibition on Repricing.  Subject to Section 12.3, the Administrator
shall not, without the approval of the stockholders of the Company,
(i) authorize the amendment of any outstanding Option or Stock Appreciation
Right to reduce its price per share, or (ii) cancel any Option or Stock
Appreciation Right in exchange for cash or another Award. Subject to
Section 14.2, the Administrator shall have the authority, without the approval
of the stockholders of the Company, to amend any outstanding Award to increase
the price per share or to cancel and replace an Award with the grant of an Award
having a price per share that is greater than or equal to the price per share of
the original Award.

12.7. Forfeiture Provisions.  Pursuant to its general authority to determine the
terms and conditions applicable to Awards and the Award Agreements under the
Plan, the Administrator shall have the right to provide, in the terms of Awards
made under the Plan, or to require a Holder to agree by separate written
instrument, that: (a)(i) any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of the
Award, or upon the receipt or resale of any Common Stock underlying the Award,
must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited, if
(b)(i) a Termination of Employment, Termination of Directorship or Termination
of Consultancy occurs prior to a specified date, or within a specified time
period following receipt or exercise of the Award, or (ii) the Holder at any
time, or during a specified time period, engages in any activity in competition
with the Company, or which is inimical, contrary or harmful to the interests of
the Company, as further defined by the Administrator or (iii) the Holder incurs
a Termination of Employment, Termination of Directorship or Termination of
Consultancy for “cause” (as such term is defined in the sole and absolute
discretion of the Committee, or as set forth in a written agreement relating to
such Award between the Company and the Holder).

12.8. Effect of Plan upon Options and Compensation Plans.  The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary. Nothing in the Plan shall be construed to limit
the right of the Company: (a) to establish any other forms of incentives or
compensation for Employees, Directors or Consultants of the Company or any
Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

12.9. Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted or awarded hereunder are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.



--------------------------------------------------------------------------------

12.10. Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.

12.11. Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
California without regard to conflicts of laws thereof.

* * *

I hereby certify that the foregoing amendment and restatement of the Plan was
duly adopted by the Board of Directors of Actavis, Inc on March 2, 2011.

Executed on this 2nd day of March, 2011.

/s/  David A. Buchen

Secretary

* * *

I hereby certify that the Plan as amended and restated hereby was approved by
the stockholders of Actavis, Inc on May 13, 2011.

Executed on this 13th day of May, 2011.

/s/  David A. Buchen

Secretary